Merrell, J. (dissenting):
The plaintiff, respondent, was in possession of premises located at No. 301 West street, in the borough of Manhattan, city of New York. On the 25th day of April, 1916, plaintiff and defendant entered into an agreement in writing as follows:
“By this.agreement executed on this 25th day of April, 1916, the Canton Steel Ceiling Co., a corporation of New York City, N. Y. do hereby agree to furnish space consisting of part of one floor, same to be used for storage by the Duffy Malt Whiskey Co., of Rochester, N. Y. in consideration of the sum of $100 per month same to be paid between the first and tenth of each month. In further consideration of this sum the Canton Steel Ceiling Co. agree to furnish the Duffy Malt Whiskey Co.’s representative with desk room and to allow him the privilege of the use of the telephone and access to and from the building at all times during business hours. The Canton Steel Co. also agree to furnish labor for the unloading of all cars of Duffy Malt Whiskey and to furnish the labor for the loading of the trucks of the customers of the Duffy Malt Whiskey Co. as the goods are called for. The Canton Steel Ceiling Co. agree to be responsible for goods stored in then- premises in the event of loss by theft or breakage due to carelessness on their part.
“ The Duffy Malt Whiskey Co. agree to continue this arrange*310ment in force for at least one year and before the expiration of the year to give at least thirty days notice in writing of their intention to terminate this agreement should they desire to do so.
“ THE DUFFY MALT WHISKEY CO.
“ Thomas Brownley.
“ Charles P. Roberts,
“ CANTON STEEL CEILING CO.”
Pursuant to the said agreement, both parties entered into the performance thereof and continued to perform the same for the full year ending April 30, 1917. Defendant gave no notice in writing of its intention to terminate said agreement upon the expiration of the year, but the parties continued the performance of the agreement, the defendant paying the stipulated $100 monthly until the 30th day of September, 1918, when the defendant vacated the premises and paid no further moneys to the plaintiff under said agreement. Claiming that, by such holding over after the expiration of the yearly period provided for in the contract, there was, by implication, a renewal thereof for like periods of one year, the plaintiff demanded payment by defendant of the sum of $100 per month for the months of October, November and December, 1918, and the months of January, February, March and April, .1919, and, upon defendant’s refusal tó pay the same, brought action to recover the sum of $700, which plaintiff claimed to be its due for rental for said seven months, constituting the balance of the year commencing May 1, 1918, and ending April 30, 1919. It was, in effect, stipulated by the parties that defendant ceased doing business and occupied no other loft and no other place of business in the city of New York after September 30, 1918.
The rights of the parties depend upon the construction of the written agreement hereinbefore quoted. The court, at Trial Term, construed the said agreement in accordance with plaintiff’s claim, as a lease from year to year, and that the holding over after the expiration of the term of the original lease, without notice of intention to quit, operated as a renewal of the original lease from year to year. This court is about to concur in such interpretation. I am unable to agree with the learned trial court and with my associates that the written instrument between the parties was no more than a lease of real property, and that the well-known rule applied in cases of a lease of real property or for service, that a holding over under a lease or a continuance of employment by a servant after the expiration of the original term works a renewal by implication of the original agreement, is applicable to the agreement in the case at bar. The learned court
*311at Trial Term held that the instrument in question was a lease and that the services provided for therein, whereby respondent was to render services for the defendant, were merely incidental to the use of the premises. I see no more reason for such construction than to construe the instrument as one whereby the respondent agreed to perform services for the defendant in the care and disposition of its whisky, and that the furnishing of floor space in the plaintiff’s warehouse was incidental to the performance of such services. It seems strange that, if the parties regarded the instrument as a lease, nowhere in the instrument should the term “ lease ” be used, nor the monthly consideration to be paid be termed “ rental.” Neither of the words “ lease ” nor “ rental ” appear in the instrument. The respondent, in the instrument, agreed to furnish a part of one floor of its warehouse as “ space ” for storage of defendant’s commodity for a consideration of $100 per month, and in further consideration of said sum the respondent agreed to furnish the defendant’s representative with desk room and to allow him the privilege of the use of respondent’s telephone, and access at certain times to and from the building in which the appellant’s goods were to be stored. Furthermore, the respondent agreed to furnish the labor for unloading the appellant’s product from all cars, and to furnish the labor for loading the same upon the tracks of the appellant’s customers as the goods were called for, and, finally, the respondent agreed “ to be responsible for goods stored in their premises in the event of loss by theft or breakage due to carelessness on their part.” And, again, the defendant, appellant, agreed to continue, not the “ lease,” but “ this arrangement,” in force for at least one year, and to give at least thirty days’ notice of intention to terminate “ this agreement.” And here again the parties did not denominate the “ arrangement ” or “ agreement ” a lease.
It seems to me that the logical construction of the said instrument executed by the parties is that the parties intended the same to be a contract of bailment, and that the plaintiff, respondent, thereby became a bailee for hire of the defendant’s merchandise. The effect of the agreement was that the respondent was to receive and store in its warehouse defendant’s merchandise. Defendant’s representative was to have desk room in plaintiff’s building and the use of its telephone, and access to the building during business hours. The respondent was not only to furnish storage space, but was to unload the whisky from cars as it arrived and was to reload the same upon trucks of defendant’s customers as the goods might be called for. 'The respondent was also to be responsible for the goods “ stored in their premises ” in the event of loss by theft *312or breakage due to carelessness on the part of the respondent. It seems to me the last-mentioned provision was quite foreign to a contract of lease, and is entirely consistent with the theory that the respondent became a bailee of defendant’s whisky. I am convinced that the agreement between the parties was more than a mere leasing of respondent’s real property, and that the doctrine of renewal by implication is not applicable to said contract.
The judgment appealed from should be reversed, with costs, and plaintiff’s complaint should be dismissed, with costs.
Judgment affirmed, with costs.